DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

REJECTIONS NOT BASED ON PRIOR ART
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s independent claims now recite the first time stamp “is provided by a clock unit on a non-volatile memory of the memory device.”  On page 8 of the remarks submitted 2/8/2022, applicant indicates this limitation is taught on Paragraphs 0023-0024 and Fig. 1.  These paragraphs indicate the “memory device 100 can be equipped with one more clock unit 105.”  The memory device 100 is different than non-volatile memory 101.  Therefore, there is support for the clock unit to be on the “memory device,” but not on the “non-volatile memory” as recited in the independent claims.  Therefore, the claims contain new matter.  The dependent claims inherit this deficiency.  Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-33, 35-38, 40-45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al (US 2019/0034114) in view of Sakuma (US 2015/0043284) and Ellis et al (US 2013/0275795).
	Regarding Claim 27, Natarajan teaches a method, comprising: 
	providing a first time-stamp (corresponding to the “write timestamp,” Fig. 3B, Paragraph 0031); 
	storing the first time-stamp and associating the first time-stamp with a region of the non- volatile memory of the memory device (the write timestamp is stored in the table of Fig. 3B, and is associated with the region of a super block as shown, non-volatile memory 204 shown on Fig. 2); 
	providing a second time-stamp (current timestamp as shown on Fig. 3B), wherein the second time-stamp is a power-up time- stamp of the memory device (“the host sends the current timestamp to the SSD in response to receiving notification from the SSD that the SSD is initialized and ready to accept commands (e.g., after power-up,” Paragraph 0031) that is provided while the memory device is powering up from a previous power down in which the memory device was turned off (the memory device is “powered off,” as opposed to a “low power state,” Paragraph 00109, therefore the memory device is turned off before receiving the second time-stamp, Paragraph 0019); 
	associating the second time-stamp with the region of the non-volatile memory (by placing the timestamp in a row as shown on Fig. 3B, the time-stamp is associated with a superblock/region of non-volatile memory); 
	determining a difference time between the first time-stamp and the second time-stamp (“data retention time” of Fig. 3B is determined by using a difference between the timestamps); and based on the difference time, performing a refresh operation of the region of the non- volatile memory (“If the retention time exceeds a threshold, the storage device can refresh the data,” Paragraph 0019).
	However, while the cited prior art teaches storing the first time-stamp at power-down, the first time-stamp is not explicitly taught as a power-down time-stamp of a memory device that is provided while the memory device is powering down to be turned off.
	Sakuma teaches a timestamp, wherein the timestamp is a power-down time-stamp of a memory device that is provided while the memory device is powering down to be turned off (Paragraph 0053).
	It would have been obvious to a person having ordinary skill in that art at the time the invention was filed to have implemented the time of power-off, as taught by Sakuma, in the cited prior art in order to accurately determine when data must be refreshed (Paragraphs 0011-0013 of Sakuma).  
	Further, the cited prior art does not explicitly teach wherein a date and a time for a time-stamp is provided by a clock unit on a non-volatile memory of the memory device.
	Ellis teaches wherein a date and a time for a time-stamp is provided by a clock unit on a non-volatile memory of the memory device (clock unit corresponding to counter 606 of Fig. 6, which provides a timestamp using stamp module 620, Paragraph 0109, which is part of non-volatile memory, Paragraph 0098).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the timestamp in a non-volatile memory (as taught by Ellis) in order to allow the host to process other commands.

	Regarding Claim 28, the cited prior art teaches the method of claim 27, and Sakuma further comprising incrementing, based on the difference time, a time-counter representative of an elapsed time associated with the region of the non- volatile memory (the time counter corresponding to the “integrated value,” step 201 of Sakuma), wherein the refresh operation is performed if the elapsed time is equal to or exceeds a threshold time (step S202 of Fig. 6).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the incrementing of a time-counter as taught by Sakuma in the cited prior art in order to take temperature into account when performing a refresh (Paragraphs 0055-0059 of Sakuma).
	Regarding Claim 29, the cited prior art teaches the method of claim 28, wherein the threshold time is equal to or lower than a retention time limit of the non-volatile memory (the threshold corresponding to “A” at step S202 of Fig. 6, which must be lower than a retention time limit to ensure the data is refreshed properly at step S203).
	Regarding Claim 30, the cited prior art teaches the method of claim 28, further comprising continuously counting the power-up time by the memory device in an on-state (steps 202, 205, and 206 of Fig. 6 of Sakuma), and increasing the time-counter representative of the elapsed time based on the power-up time (step 206 of Fig. 6 of Sakuma).
	Regarding Claim 31, the cited prior art teaches the method of claim 28, wherein the time-counter is representative of a total time elapsed from when data is written into the region of the non-volatile memory, and wherein the time-counter is reset each time the refresh operation is performed (step S204 of Fig. 6).
	Regarding Claim 32, the cited prior art teaches the method of claim 28, further comprising: 
	associating different time-counters with different respective regions of the non- volatile memory (each super block has its own counter as shown on Fig. 3B), each time-counter representing a respective elapsed time of the respective region (“data retention time” of Fig. 3B); and selectively performing the refresh operation if the respective elapsed time of the respective region is equal to or exceeds the threshold time (“If the retention time exceeds a threshold, the storage device can refresh the data,” Paragraph 0019).
	Regarding Claim 33, the cited prior art teaches the method of claim 27, further comprising storing the first and second time- stamps in a dedicated area of the non-volatile memory (stored in a dedicated data structure/area as shown in Fig. 3B).
	Regarding Claim 35, the cited prior art teaches the method of claim 27, further comprising storing the first time-stamp each time the memory device is powered-down (“When the storage device is powered off or goes into a low power state, the storage device saves the [first] timestamp information to nonvolatile media,” Paragraph 0019) and storing the second time-stamp each time the memory device is powered-up (“the host sends the current timestamp to the SSD in response to receiving notification from the SSD that the SSD is initialized and ready to accept commands (e.g., after power-up,” Paragraph 0031).
	Regarding Claim 36, the cited prior art teaches the method of claim 27, further comprising associating the first and the second time-stamps with all regions of the non-volatile memory (the time stamps are stored in the table, associated with all regions of the non-volatile by being stored in the data structure containing a row for all regions of memory as shown on Fig. 3B) and performing the refresh operation on all the regions of the non-volatile memory (“If the retention time exceeds a threshold, the storage device can refresh the data,” Paragraph 0019).
	Regarding Claim 37, the cited prior art teaches the method of claim 27, further comprising associating the first and the second time-stamps with a group of regions of the non-volatile memory (the time stamps are stored in the table, associated with a superblock/group as shown on Fig. 3B) and performing the refresh operation exclusively on the group of regions of the non-volatile memory (“If the retention time exceeds a threshold, the storage device can refresh the data,” Paragraph 0019).
	Regarding Claim 38, the cited prior art teaches the method of claim 27, wherein the region associated with the time-stamps is a page, a block, or a group of blocks of the non-volatile memory (group of blocks/superblock shown in Fig. 3A).
	Claim 40 is the memory device corresponding to the method of claim 27, and is rejected under similar rationale.
	Claim 41 is the memory device corresponding to the method of claim 28, and is rejected under similar rationale.
	Claim 42 is the memory device corresponding to the method of claim 33, and is rejected under similar rationale.
	Regarding Claim 43, the cited prior art taches the memory device of claim 42, wherein the dedicated area is configured to store operating information of the memory device (shown on Fig. 3B).
	Regarding Claim 44, the cited prior art teaches the memory device of claim 40, wherein the controller is configured to: store the time-stamps each time the memory device is powered-up (“the host sends the current timestamp to the SSD in response to receiving notification from the SSD that the SSD is initialized and ready to accept commands (e.g., after power-up,” Paragraph 0031). and powered- down (“When the storage device is powered off or goes into a low power state, the storage device saves the timestamp information to nonvolatile media,” Paragraph 0019) and; store the power-down time-stamp for all regions of the non-volatile memory (the time stamps are stored in the table, associated with all regions of the non-volatile by being stored in the data structure containing a row for all regions of memory as shown on Fig. 3B); and continuously count the power-up time when the memory device is in an on-state.
	However, the cited prior art does not explicitly teach to increment a time-counter or continuously count the power-up time when the memory device is in an on-state.
	Sakuma teaches to increment a time-counter (the time counter corresponding to the “integrated value,” step 201 of Sakuma) and continuously count the power-up time when the memory device is in an on-state (steps 202, 205, and 206 of Fig. 6 of Sakuma).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the incrementing of a time-counter as taught by Sakuma in the cited prior art in order to take temperature into account when performing a refresh (Paragraphs 0055-0059 of Sakuma).
	Regarding Claim 45, the cited prior art teaches the memory device of claim 40, wherein the controller is configured to receive the time-stamps from a host device (step 210 of Fig. 2 of Natarajan).
	Regarding Claim 47, the cited prior art teaches the memory device of claim 40, wherein the memory device is configured to detachedly interface to a host device (Paragraph 0058).

	Regarding Claim 48, the cited prior art teaches a method, comprising: 
	providing a first time-stamp at a power-down of a memory device (corresponding to the “write timestamp,” Fig. 3B, Paragraph 0031, which is provided at a power-down, “When the storage device is powered off or goes into a low power state, the storage device saves the [first] timestamp information to nonvolatile media,” Paragraph 0019); 
	storing the first time-stamp in the non-volatile memory of the memory device and associating the first-time stamp with a region of the non-volatile memory (the write timestamp is stored in the table of Fig. 3B, and is associated with the region of a super block as shown, non-volatile memory 204 shown on Fig. 2); 
	providing a second time-stamp (current timestamp as shown on Fig. 3B) at a subsequent power-up of the memory device from a previous power down in which the memory device was turned off, wherein the second time-stamp is a power-up time-stamp of the memory device (“the host sends the current timestamp to the SSD in response to receiving notification from the SSD that the SSD is initialized and ready to accept commands (e.g., after power-up,” Paragraph 0031, and the memory device is “powered off,” as opposed to a “low power state,” Paragraph 00109, therefore the memory device is turned off before receiving the second time-stamp, Paragraph 0019);
	associating the second-time stamp with the region of the non-volatile memory (by placing the timestamp in a row as shown on Fig. 3B, the time-stamp is associated with a superblock/region of non-volatile memory); and 
	determining a difference time between the first time-stamp and the second time-stamp (“data retention time” of Fig. 3B is determined by using a difference between the timestamps).
	However, the cited prior art does not explicitly teach wherein the difference time is an off-time of the memory device – rather, the difference time is a time since the data has been written.
	Sakuma teaches a timestamp, wherein the timestamp is a power-down time-stamp of a memory device that is provided while the memory device is powering down to be turned off and using the timestamp to calculate an off-time of the memory device (Paragraph 0053).
	It would have been obvious to a person having ordinary skill in that art at the time the invention was filed to have implemented the time of power-off, as taught by Sakuma, in the cited prior art in order to accurately determine when data must be refreshed (Paragraphs 0011-0013 of Sakuma).  
	Further, the cited prior art does not explicitly teach wherein a date and a time for a time-stamp is provided by a clock unit on a non-volatile memory of the memory device.
	Ellis teaches wherein a date and a time for a time-stamp is provided by a clock unit on a non-volatile memory of the memory device (clock unit corresponding to counter 606 of Fig. 6, which provides a timestamp using stamp module 620, Paragraph 0109, which is part of non-volatile memory, Paragraph 0098).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the timestamp in a non-volatile memory (as taught by Ellis) in order to allow the host to process other commands.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al (US 2019/0034114) in view of Sakuma (US 2015/0043284), Ellis, and Belgal et al (US 2013/0007344).
	Regarding Claim 34, the cited prior art teaches method of claim 33, but does not explicitly teach wherein storing the time-stamps includes updating fields of a register stored in the dedicated area.
	Belgal teaches wherein storing the time-stamps includes updating fields of a register stored in the dedicated area (Paragraph 0034).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the registers of Belgal in the cited prior art in order to have an area to quickly access the time-stamps.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al (US 2019/0034114) in view of Sakuma (US 2015/0043284), Ellis and Sloane et al (US 2019/0334912).
	Regarding Claim 39, the cited prior art teaches the method of claim 27, but does not explicitly teach wherein the time-stamps are in the form of a Unix time- stamp.
	Sloane teaches wherein a time-stamp is in the form of a Unix time- stamp (Paragraph 0048).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the Unix time-stamp of Sloane in the cited prior art in order to make the time-stamp compatible with the Unix operating system.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al (US 2019/0034114) in view of Sakuma (US 2015/0043284), Ellis and Aue (US 2015/0364190).
	Regarding Claim 46, the cited prior art teaches the memory device of claim 40, but does not explicitly teach wherein the non-volatile memory is embedded in a vehicular entity.
	Aue teaches wherein a non-volatile memory is embedded in a vehicular entity (Paragraph 0004).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the non-volatile memory in a motor vehicle (as taught by Aue) in the cited prior art in order to allow for use of the invention in vehicles.


ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant’s arguments that the cited prior art fails to teach or suggest the claims as amended has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 27-48 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135